Citation Nr: 0907333	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for 
adenocarcinoma of the prostate with urinary incontinence was 
proper.

2.  Whether the severance of entitlement to special monthly 
compensation for loss of use of a creative organ was proper.

3.  Entitlement to service connection for squamous cell 
carcinoma of the left lung, occluding the left upper lobe and 
lingular orifice, to include as to due to herbicide exposure.

4.  Entitlement to service connection for esophageal reflux, 
as secondary to squamous cell carcinoma of the left lung, 
occluding the left upper lobe and lingular orifice.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to 
February 1962 and from January 1963 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In March 1999, the RO established service connection for 
adenocarcinoma of the prostate with urinary incontinence on 
the basis of presumed exposure to herbicides during the 
Veteran's service aboard a ship in the waters offshore of the 
Republic of Vietnam.  The Veteran was granted entitlement to 
Special Monthly Compensation (SMC) for the loss of use of a 
creative organ, as secondary to residuals of his 
adenocarcinoma of the prostate with urinary incontinence, in 
November 1999.

2.  In a November 2003 rating decision, the RO proposed to 
sever service connection for adenocarcinoma of the prostate 
with urinary incontinence, and entitlement to SMC for loss of 
use of a creative organ.  In a July 2004 rating decision, the 
RO severed service connection for adenocarcinoma of the 
prostate with urinary incontinence, and terminated 
entitlement to SMC for loss of use of a creative organ 
effective from November 1, 2004.

3.  The grant of presumptive service connection for 
adenocarcinoma of the prostate with urinary incontinence, by 
way of the rating decision of March 1999, was clearly and 
unmistakably erroneous.

4.  The grant of entitlement to SMC for loss of use of a 
creative organ was directly premised on the Veteran's 
service-connected prostate cancer disability.  In light of 
the erroneous grant of service connection, the grant of 
entitlement to SMC was also clearly and unmistakably 
erroneous.

5.  Squamous cell carcinoma of the left lung, occluding the 
left upper lobe and lingular orifice was not manifested 
during service or for many years following service, and is 
not shown to be causally or etiologically related to service.  

6.  The Veteran is not service-connected for any 
disabilities.  There is no basis to establish service 
connection for esophageal reflux, to include as secondary to 
squamous cell carcinoma of the left lung, occluding the left 
upper lobe and lingular orifice.


CONCLUSIONS OF LAW

1.  The grant of service connection for adenocarcinoma of the 
prostate, with urinary incontinence, was clearly and 
unmistakably erroneous, and the July 2004 rating decision 
severing benefits was proper.  38 U.S.C. §§ 1110, 1131, 1116 
(West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.304, 3.307, 
3.309 (2008).

2.  The grant of entitlement to SMC for the loss of use of a 
creative organ, as a result of adenocarcinoma of the 
prostate, with urinary incontinence, was clearly and 
unmistakably erroneous, and the July 2004 rating decision 
severing benefits was proper.  38 U.S.C.A. § 1110, 1114, 1131 
(West 2002); 38 C.F.R. §§ 3.310, 3.350 (2008).

3.  Squamous cell carcinoma of the left lung, occluding the 
left upper lobe and lingular orifice was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008).

4.  Esophageal reflux, to include as secondary to squamous 
cell carcinoma of the left lung, occluding the left upper 
lobe and lingular orifice, was not incurred in or aggravated 
by military service, and is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veteran's claim was 
certified on appeal to the Board in September 2005.  His 
claim was pending the addition of written argument from his 
representative that was provided in March 2008.  The 
Veteran's claim was then held in abeyance in April 2008 in 
keeping with the direction of Board of Veterans' Appeals 
Chairman's Memorandum 01-06-24, dated in September 2006.  The 
memorandum directed that the processing of claims for 
compensation based on exposure to herbicides affected by the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Haas v. Nicholson, 20 Vet. App. 256 (2006) be 
stayed pending an appeal of that decision.  

The stay affected the Veteran claim as it was predicated on 
his service in the waters offshore from Vietnam, receipt of 
the Armed Forces Expeditionary Medal, a precursor to the 
Vietnam Service Medal, and the question of whether such 
service entitled him to a presumption of exposure to 
herbicide agents used in the Republic of Vietnam.

The Board wrote to the Veteran to inform him that the 
adjudication of his appeal would be stayed pending a 
resolution of the Haas case in April 2008.  He was further 
informed that, once the stay was lifted, his case would be 
promptly adjudicated.  

The stay on processing claims for compensation based on 
exposure to herbicides was lifted by way of a Chairman's 
Memorandum, 01-09-03, dated in January 2009.  The lifting of 
the stay was predicated on a decision by the United States 
Court of Appeals of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed 
the Court's holding regarding the interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Veteran's claim is ripe for 
appellate review.

I.  Background

The Veteran served on active duty from October 1957 to 
February 1962 and from January 1963 to August 1979.  He 
submitted a claim for entitlement to service connection for 
prostate cancer, due to exposure to herbicides (Agent Orange) 
in July 1998.  The Veteran stated that he served in the 
waters offshore of Vietnam.  He provided a copy of a History 
of Assignments, NAVPERS 601-5.  None of the assignments 
indicated service within the Republic of Vietnam.  

He also provided private treatment records from J. C. Sutley, 
M.D., for the period from November 1997 to March 1998.  The 
records documented that the Veteran was evaluated for an 
elevated prostate-specific antigen (PSA) in 1997.  Biopsies 
of the prostate in February 1998 showed prostatic 
adenocarcinoma.  The records did not address the question of 
etiology of the cancer.

The RO sent a request to the National Personnel Records 
Center (NPRC) to verify the Veteran's service in the waters 
offshore of Vietnam in September 1998.  The NPRC confirmed 
the Veteran's offshore service in March 1999.  The service 
offshore was listed from September 4, 1964 to September 22, 
1964, and from October 7, 1964 to October 15, 1964.

A review of the Veteran's DD 214 for an enlistment from 
January 1963 to June 1965 reflects that he was awarded the 
Armed Forces Expeditionary Medal (AFEM) during that period of 
service which would encompass the Veteran's service in the 
waters offshore Vietnam.  This award was issued to personnel 
serving, inter alia, offshore from Vietnam for the period 
from July 1, 1958, to July 3, 1965.  See Manual of Military 
Decorations & Awards, Department of Defense (DoD) Publication 
1348.33-M, dated September 1996, Incorporating Change 1, 
September 18, 2006.

The award of the Vietnam Service Medal (VSM) was established 
by Executive Order No. 11231 (July 8, 1965).  Members of the 
armed forces that served in Vietnam or the contiguous waters 
or air space were eligible for the medal.  Those personnel 
that were previously issued the AFEM before the establishment 
of the VSM were given the option of wearing either medal.  
This related to those personnel serving during the Vietnam 
era from July 1, 1958, to July 3, 1965.

The RO granted service connection for adenocarcinoma of the 
prostate, secondary to exposure to Agent Orange, in March 
1999.  The rating decision reported that the Veteran had 
service offshore from Vietnam from September 4, 1964 to 
September 22, 1964, and from October 7, 1964 to October 15, 
1964.  The RO determined that such service meant that 
exposure to Agent Orange must be conceded.  Service 
connection was established on a presumptive basis.  The 
rating decision did not cite to any authority in establishing 
the presumption of exposure based on the Veteran's offshore 
service.  Based on the language used, it is unequivocal that 
the grant of service connection was based solely on the 
Veteran having a presumptive disease associated with exposure 
to herbicides in Vietnam and he had served on a ship offshore 
from Vietnam.  

The Veteran was granted a 100 percent disability rating from 
the date of claim, July 27, 1998, and a noncompensable 
disability rating from November 1, 1998.  A rating as to 
entitlement to SMC for loss of a creative organ was deferred 
pending VA examination and private treatment records.

Records were obtained from J. Pow-Sang, M.D., in April 1999.  
The records were for treatment provided in November 1998.  
Dr. Pow-Sang was affiliated with the H. Lee Moffitt Cancer 
Center and Research Institute.  The evaluation was to assess 
the Veteran's post radical retropubic prostatectomy that 
occurred in April 1998.  The Veteran was noted to have 
urinary incontinence and erectile dysfunction.  

The Veteran was afforded a VA examination in June 1999.  The 
diagnoses were adenocarcinoma of the prostate, and urinary 
incontinence and erectile dysfunction, both as secondary to 
the prostatectomy.  

The RO issued a rating decision that addressed the residuals 
of the Veteran's prostate cancer in November 1999.  His 100 
percent disability rating was decreased to 40 percent, 
effective from November 1, 1998.  He was also found to be 
entitled to SMC for loss of use of a creative organ, 
effective from July 27, 1998.  

The Veteran submitted a claim for entitlement to service 
connection for lung cancer due to herbicide exposure in April 
2003.  He also sought service connection for chronic 
esophageal reflux as secondary to the removal of his left 
lung.  He submitted private medical records from several 
sources.  This included a statement and operative report from 
D. P. Sims, M.D.  The operative report was from May 2001 and 
noted that the Veteran had fiber optic bronchoscopy and left 
thoracotomy, left pneumonectomy and mediastinal lymph node 
dissection.  The report noted that the bronchoscopy provided 
a diagnosis of squamous cell carcinoma.  In his statement of 
April 2003 Dr. Sims noted the history of the diagnosis of the 
Veteran's cancer and his surgery in May 2001.  He did not 
comment on the etiology of the cancer.

The Veteran included an evaluation report from S. D. Podnos, 
M.D., dated in May 2001.  The report preceded the Veteran's 
lung surgery in May 2001.  There was no discussion of the 
etiology of the lung cancer.  A second evaluation report was 
dated in November 2002.  The Veteran was noted to be doing 
well after his surgery.  He was diagnosed with status post 
pneumonectomy, overall stable, and chronic esophageal reflux.  
Again, the etiology of the Veteran's cancer was not 
discussed.  

As part of the development of the service connection claim 
for lung cancer and esophageal reflux the RO wrote to the 
Veteran and asked him to submit/identify evidence of his 
service in Vietnam between January 9, 1962, and May 7, 1975 
in April 2003.  He was told that exposure to herbicides would 
be conceded with such service.  The letter further advised 
the Veteran that service in Vietnam also included service in 
waters offshore, and in other locations, IF the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  (emphasis in the original).  The Veteran was 
informed that he needed to submit evidence or a statement 
that showed he had duty or visitation, to include liberty, in 
the Republic of Vietnam.  He was further informed that any 
statement or evidence should include the dates he physically 
set foot in the Republic of Vietnam and the circumstances 
that brought him there.  

The Veteran submitted duplicate copies of the April 2003 
statement from Dr. Sims and the May 2001 evaluation from Dr. 
Podnos.  He did submit a new statement from Dr. Sims, also 
dated in April 2003.  Dr. Sims said that the Veteran was 
diagnosed in May 2001 with squamous cell carcinoma of the 
left lung, occluding the left upper lobe and lingular 
orifice.  He said he could be contacted if additional 
information was needed.

The Veteran was afforded a VA respiratory examination in May 
2003.  The examiner noted that the Veteran smoked 
approximately 2 packs a day for 46 years.  He noted the 
Veteran's evaluation for and diagnosis of squamous cell 
carcinoma and eventual surgery in May 2001.  The Veteran 
underwent removal of the left lung in toto.  There had been 
no reoccurrence of the cancer in the two years since the 
surgery.  The examiner noted that the claims folder showed 
that the Veteran was service-connected for prostate cancer as 
a result of claimed exposure to Agent Orange.  He reported 
that the Veteran was claiming service connection for his lung 
cancer on the same basis but said that exposure to heavy 
cigarette smoking was probably a more important etiological 
factor.  The examiner provided an opinion that it was at 
least as likely as not that the Veteran's lung cancer was 
caused by a combination of heavy cigarette smoking and 
possibly aggravated by Agent Orange exposure while in 
Vietnam.  

The same examiner performed a VA examination to assess the 
Veteran's esophageal reflux.  The examiner opined that it was 
more likely than not that the Veteran's esophageal symptoms 
were due to the removal of his left lung and with the 
compensatory hyperinflation of the right lung and the marked 
shift of the mediastinum to the left.  He said this included 
the esophagus.  

The RO again wrote to the Veteran to ask him to provide 
evidence that he served in-country in the Republic of Vietnam 
in May 2003.  The letter explained that this meant that he 
had physically served in, or visited the Republic of Vietnam 
between January 9, 1962, and May 7, 1975.  If he had served 
aboard a ship, he must have disembarked in Vietnam.

The Veteran responded to the letter in June 2003.  He stated 
that he did not understand why prior proof of his service was 
not sufficient.  He attached a copy of the prior rating 
decision of March 1999.  He referred to the rating decision 
citing to his service in the waters offshore Vietnam.  He 
contended that the evidence was sufficient to establish his 
exposure to Agent Orange and that he should be granted 
service connection for his lung cancer and secondary 
condition (esophageal reflux).

The RO received the Veteran's service treatment records 
(STRs) in June 2003.  They covered a period from September 
1961 to August 1979.  The Veteran was seen on one occasion 
for a urology consult in November 1975.  The initial request 
thought he had nonspecific urethritis.  The consult 
determined that the Veteran had acute prostatitis and 
urethritis.  There was no reference to any type of lung 
problems or further genitourinary complaints.  The Veteran 
had multiple physical examinations from 1963 to 1979.  There 
were no findings of any type of prostate, lung, or reflux 
problems noted on the examination reports.

The RO requested the Veteran's entire personnel file and 
asked for dates of disembarkation in the Republic of Vietnam, 
for the periods September 4, 1964 to September 22, 1964, and 
from October 7, 1964 to October 15, 1964.  The request was 
made in July 2003.

The NPRC responded in August 2003.  The response provided the 
Veteran's military personnel records for the years 1959 to 
1979.  The response also stated that the personnel records 
did not contain sufficient evidence to establish in-country 
service.  The Veteran's previous offshore service dates were 
confirmed.  The Veteran was noted to have served on the USS 
Columbus (CG-12) while offshore in 1964.  

The Veteran's extensive personnel records did not reflect any 
evidence of service in the Republic of Vietnam.  His service 
on the Columbus was verified and his receipt of the AFEM 
while serving on that ship was noted by way of an entry dated 
December 20, 1964.  

The RO issued a rating decision that proposed to sever 
service connection for adenocarcinoma of the prostate and to 
sever entitlement to SMC for loss of use of a creative organ 
in November 2003.  The rating decision noted that "the 
law", specifically 38 C.F.R. § 3.313, required that the 
Veteran have actual service in Vietnam and that service 
offshore required duty or visitation in Vietnam.  
Determinations on service connection for lung cancer and 
chronic esophageal reflux were deferred.  

The Veteran submitted a statement in "disagreement" with 
the November 2003 rating decision in December 2003.  It is 
not clear from the record how he was aware of the contents of 
the rating decision as official notice was not provided to 
him until February 2004.  The Veteran stated that he intended 
to "appeal" the severance of service connection for 
prostate cancer and his SMC.  He also wanted to "appeal" 
the denial of service connection for his lung cancer as 
secondary to Agent Orange.  [No decision was made as to this 
issue as of this date.]  

The Veteran cited to 38 C.F.R. § 3.313 and said that he did 
not say he actually disembarked in the Republic of Vietnam.  
He also said the RO cited the regulation that states service 
in the Republic of Vietnam included service in waters 
offshore.  The Veteran opined that the RO was speculating on 
the intent of Congress when the "law" was established.  He 
believed that Congress intended that service in the waters 
offshore was to include Navy ships operating in the Republic 
of Vietnam waters too.  He questioned whether the RO could 
provide evidence that the prevailing and winds and currents 
did not carry Agent Orange to the ships.  

The RO wrote to the Veteran in January 2004.  He was informed 
that this submission would not be accepted as a notice of 
disagreement (NOD) because the proposed action had not yet 
occurred.  

The RO provided formal notice of the proposed severance on 
February 25, 2004.  A copy of the November 2003 rating 
decision was attached.  The Veteran was informed that he had 
60 days to submit additional evidence and 30 days to request 
a hearing.

The Veteran did not respond to the RO's letter.  The Board 
notes that the letter was sent to the address used by the 
Veteran from the initiation of his claim in April 2003.  
There is no indication in the claims folder that the letter 
was not received.  

The RO issued a rating decision that severed service 
connection for adenocarcinoma of the prostate, with urinary 
incontinence, and entitlement to SMC for loss of use of a 
creative organ in July 2004.  The rating decision explained 
that the Veteran did not have service in the Republic of 
Vietnam.  The effective date for severance for both issues 
was established as of November 1, 2004.

The rating decision also denied service connection for 
squamous cell carcinoma of the left lung, and chronic 
esophageal reflux disease.  The denial for squamous cell 
carcinoma was also based on the Veteran not having service in 
the Republic of Vietnam.  Notice of the rating action was 
provided to the Veteran in August 2004.

The Veteran submitted his notice of disagreement (NOD) with 
the severance and denial of service connection in October 
2004.  He again provided his interpretation of 38 C.F.R. 
§ 3.313 as meaning his service in the waters offshore of 
Vietnam was qualifying service to establish entitlement to 
service connection.  He did not say he was ever actually in 
the Republic of Vietnam.  He did not allege that his prostate 
or lung cancers were related to any other incident of service 
other than his exposure to Agent Orange.  

A Decision Review Officer conducted a de novo review of the 
case and issued a rating decision that confirmed the prior 
decision in December 2004.  A statement of the case (SOC) was 
issued in January 2005.

The Veteran perfected his appeal in February 2005.  He noted 
that he had offered compelling arguments on his exposure and 
the intent of Congress in regard to Agent Orange issues.  

The RO wrote to the Veteran in May 2005.  The purpose of the 
letter was to provide him with the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran 
responded in May 2005.  He noted that he had no additional 
evidence to submit on behalf of his claim and asked that the 
RO take the next action in processing his claim 
[certification to the Board].  

The Veteran's case was certified to the Board.  The Veteran's 
representative submitted written argument on his behalf in 
March 2008.  

II.  Severance of Service Connection and 
Termination of Special Monthly Compensation

The Board notes that, at the time of the Veteran's claim of 
July 1998 the law provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
addition, certain chronic diseases, including malignant 
tumors, could be presumed to have been incurred during 
service if the disorder became manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

In addition, pertinent regulations provided that certain 
diseases associated with exposure to herbicide agents may be 
presumed to have been incurred in service even though there 
is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met.  See 
38 C.F.R. § 3.309(e) (1998); see also 38 U.S.C.A. § 1116 
(West 1991 & Supp. 1998).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during a period from January 9, 1962, to May 7, 1975.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include prostate 
cancer.  In general, for service connection to be granted for 
one of these diseases, it must be manifested to a degree of 
10 percent or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  

The regulation further provided that "'Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.'"  
Id.  

As noted the list of diseases presumed to be related to 
exposure to herbicide agents as a result of service in the 
Republic of Vietnam was found at 38 C.F.R. § 3.309(e) (1998).  
The list was amended to include prostate cancer in November 
1996.  See 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996).  The 
addition was made effective from November 7, 1996.  

The Board notes that 38 C.F.R. § 3.307(a)(6) was first 
promulgated in May 1993.  See 58 Fed. Reg. 29,107-29,109 (May 
19, 1993).  The effective date was from February 6, 1991.  
The definition of service in the Republic of Vietnam, for 
purposes of claims related to herbicide exposure in Vietnam, 
was defined at that time and has remained unchanged since 
that time.  In order to obtain the benefit of a presumption 
of service connection under 38 C.F.R. § 3.307(a)(6), the 
claimant had to actually have been in Vietnam, whether for 
duty or visitation.  See VAOPGCPREC 27-97.

Another regulation, 38 C.F.R. § 3.313 (1998), Claims based on 
service in Vietnam, was also in effect at the time of the 
Veteran's claim in July 1998.  This regulation was 
promulgated in October 1990.  See 55 Fed. Reg. 43,123-43,125 
(Oct. 26. 1990).  The regulation was made effective from 
August 5, 1964.  The purpose of the regulation was to 
establish criteria to be followed in adjudicating claims for 
service connection for non-Hodgkin's lymphoma by veterans 
that served in Vietnam during the Vietnam era.  As codified, 
the regulation provided:

(a) Service in Vietnam.  Service in 
Vietnam includes service in the waters 
offshore or service in other locations 
if the conditions of service involved 
duty or visitation in Vietnam.

(b) Service connection based on service 
in Vietnam.  Service in Vietnam during 
the Vietnam Era, together with the 
development of non-Hodgkin's lymphoma 
manifested subsequent to such service is 
sufficient to establish service 
connection for that disease.

38 C.F.R. § 3.313 (1998).  

This regulatory provision did not require a claimant to have 
actually been present in Vietnam in order to be eligible for 
the presumption of service connection for the disease.  It 
did provide for service connection non-Hodgkin's lymphoma for 
those serving in the waters offshore.  See VAOPGCPREC 7-93 
(Paragraph 7).  It is clear from the Federal Register rule 
announcement that the regulation was implemented solely for 
the purpose of addressing claims involving non-Hodgkin's 
lymphoma.  The regulation did not alter the regulatory scheme 
established at 38 C.F.R. § 3.307(a)(6), specifically the 
requirement for a claimant to have served in Vietnam, in 
adjudicating claims for presumptive service connection, for 
diseases other than non-Hodgkin's lymphoma, that were based 
on herbicide exposure.

Entitlement to SMC, based on the loss of use of a creative 
organ, was governed by 38 U.S.C.A. § 1114(k) (West 1991 & 
Supp. 1998) and 38 C.F.R. § 3.350(a)(1) (1998).  Although the 
Veteran did not suffer any actual loss, or loss of use of a 
creative organ as defined by the regulation, he was still 
granted entitlement to SMC benefits because of erectile 
dysfunction that was attributable to the surgery to treat his 
then service-connected adenocarcinoma.  This was in keeping 
with the interpretation of the regulation at the time and how 
the regulation is still interpreted.

The Veteran was granted presumptive service connection for 
his adenocarcinoma of the prostate with urinary incontinence, 
based on his service offshore of Vietnam, in March 1999.  He 
was granted entitlement to SMC for loss of use of a creative 
organ, as a residual disability of the adenocarcinoma, in 
November 1999.

VA regulations provide, generally, that service connection 
will be severed only where evidence establishes that the 
determination establishing service connection was clearly and 
unmistakably erroneous.  The burden of proof is upon the 
Government to demonstrate that a clear and unmistakable error 
(CUE) was made.  38 C.F.R. § 3.105(d) (2008).  In those cases 
where severance of service connection is warranted, the 
claimant will be issued a rating decision that proposes 
severance.  The rating decision will contain all material 
facts and reasons.  The claimant will be issued the rating 
decision and given 60 days to submit evidence and/or argument 
to show that service connection should be maintained.  Unless 
otherwise provided by 38 C.F.R. § 3.105(i) (2008), if 
additional evidence is not received within the 60 day period, 
a final rating decision will be issued to sever service 
connection.  The effective date will be the last day of the 
month after the 60-day period from the date of the notice of 
the final rating decision.  38 C.F.R. § 3.105(d).

The notice proposing severance of service connection must 
also advise the claimant that they have the opportunity for a 
pretermination hearing if they so desire.  The request for 
the hearing must be received by VA within 30 days of the date 
of the notice of proposed severance.  38 C.F.R. § 3.105(i).

In addition to the effective date provision of 38 C.F.R. 
§ 3.105(d), 38 U.S.C.A. § 5112(b)(6) (West 2002) and 
38 C.F.R. § 3.500(r) (2008) also provide that the effective 
date of the severance of benefits will be the last day of the 
month following 60 days after the notice to the claimant.  

"Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakable 
erroneous and only after certain procedural safeguards have 
been met."  Daniels v. Gober, 10 Vet. App. 474, 478 (1997) 
(citations omitted).  "The Secretary's burden in severing 
service connection is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of CUE.  
Id. (citing Baughman v. Derwinski, 1 Vet. App. 563 (1991)).  

The Board notes that severance of service connection based on 
any standard less than that established by 38 C.F.R. 
§ 3.105(d) (2008) is erroneous as a matter of law.  See 
Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Graves 
v. Brown, 6 Vet. App. 166, 170 (1994).  Although the 
Secretary has the burden to establish the presence of CUE, 
the Secretary is not limited to the law and the record that 
existed at the time of the original decision.  See Allen v. 
Nicholson, 21 Vet. App. 54, 59 (2007); Stallworth, 20 Vet. 
App. at 488.  

As noted, VA must demonstrate CUE in a prior rating decision 
that granted a benefit the same as a claimant alleging CUE in 
a VA decision.  To establish a valid CUE claim, a claimant 
must show that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  See Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

The procedural due process elements of the severance of 
benefits were followed in this case.  The RO issued a rating 
decision that proposed severance of service connection for 
adenocarcinoma of the prostate with urinary incontinence and 
termination of entitlement to SMC for the loss of use of a 
creative organ in November 2003.  The Veteran obtained 
advance knowledge of the proposed action as he submitted a 
statement against severance before formal notice was provided 
in February 2004.  

The notice of February 2004 provided the Veteran with a copy 
of the November 2003 rating decision.  The rating decision 
contained the material facts of the case, namely that the 
Veteran only served offshore of Vietnam and that he had not 
demonstrated service ashore.  Accordingly, he was not 
entitled to service connection.  In the absence of 
entitlement to service connection for adenocarcinoma of the 
prostate with urinary incontinence, entitlement to SMC for 
loss of use of a creative organ would also be 
severed/terminated.  

The notice letter advised the Veteran that he had 60 days to 
submit evidence and/or argument as to why severance was not 
proper.  He was advised that he could request a hearing 
within 30 days of his notice.  Further, the Veteran was told 
he could request a hearing even after 30 days but such a 
request would not delay the termination of his benefits.  The 
Veteran was advised that his benefits would be terminated the 
first day of the third month following notice of a final 
rating decision.

The Veteran did not respond to the proposed rating decision.  
Notice of the final rating action was provided on August 5, 
2004.  The Veteran's benefits were terminated as of November 
1, 2004.  This was the first day of the month following 60 
days from the date of notice.  

Upon review of the record, the Veteran was afforded the due 
process required by 38 C.F.R. § 3.105(d), (i), in the 
proposal to sever and in the final rating action as far as 
notice and opportunity to be heard.  He was also afforded the 
proper date for termination of his benefits.  38 U.S.C.A. 
§ 5112(b)(6); 38 C.F.R. § 3.500(r).  

The evidence of record is unequivocal that the Veteran was 
never stationed in the Republic of Vietnam and did not spend 
any time there, for any reason, during the dates required to 
establish service connection for prostate cancer on a 
presumptive basis.  See 38 C.F.R. § 3.307(a)(6)(iii) (1998).  
He clearly identified his service as offshore at the time of 
his claim in July 1998.  He repeated his assertion that his 
service involved only offshore service when he submitted his 
later claim for service connection in April 2003.  Moreover, 
the Veteran responded to RO letters requesting evidence of 
service in Vietnam by submitting a copy of the rating 
decision of March 1999 and stating that his service dates 
offshore had been previously established.  He maintained that 
VA misinterpreted the application of 38 C.F.R. § 3.313.

The language used in the rating decision of March 1999 
clearly shows that the RO erroneously relied on 38 C.F.R. 
§ 3.313 (1998).  The RO also failed to apply, or failed to 
properly apply the regulation that defined service in Vietnam 
for the purpose of establishing entitlement to presumptive 
service connection of a listed disease based on herbicide 
exposure, 38 C.F.R. § 3.307(a)(6)(iii) (1998).  The RO cited 
only to the Veteran's offshore service in deciding that 
presumptive service connection for prostate cancer was in 
order.  The evidence of record demonstrated beyond any doubt 
that the Veteran had service offshore of Vietnam and only 
service offshore.

The rating decision failed to address the requirement that 
the Veteran actually have been physically in Vietnam in order 
to obtain the benefit of presumptive service connection.  
Moreover, the rating decision failed to cite to the 
regulations that allowed for presumptive service connection 
for prostate cancer to be granted, 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).  

The only disease that may be considered for presumptive 
service connection based solely on service offshore of 
Vietnam, is non-Hodgkin's lymphoma.  The pertinent 
regulation, 38 C.F.R. § 3.313 and its discussion of location 
of service, applies strictly to that disease.  Any reliance 
on this regulation to establish service connection for any 
other disease that has been established as linked to 
herbicide exposure is erroneous.  Such an error would 
establish CUE in the grant of service connection for 
adenocarcinoma of the prostate with urinary incontinence.  
Based on the language used by the RO in the rating decision 
of March 1999, it is clear that this regulation was used to 
justify the grant of service connection.  

Further, the failure to apply, or properly apply the 
regulations to address a claim involving presumptive service 
connection for prostate cancer, in particular 38 C.F.R. 
§ 3.307(a)(6), is an undebatable error.  If the regulation 
had been followed, and properly applied, the Veteran's 
offshore service would have been found to be insufficient to 
entitle him to any presumption of exposure to herbicides 
based on that service.  The RO's failure to follow this 
regulation in the adjudication of the claim wrongly 
established entitlement to service connection for 
adenocarcinoma of the prostate with urinary incontinence when 
the regulation clearly required more than service offshore, 
it required service in Vietnam.  

The Veteran did not seek to establish service connection for 
his adenocarcinoma of the prostate with urinary incontinence 
on a direct basis.  He limited his claim to one of 
presumption at that time and has not argued a different 
theory since 1998.  See Bingham v. Principi, 18 Vet. App. 
470, 474 (2004) aff'd 421 F.3d 1346 (Fed. Cir. 2005) (Direct 
and presumptive service connection are, by definition, two 
means (i.e., two theories) by which to reach the same end, 
namely service connection.); see also Robinson v. Mansfield, 
21 Vet. App. 545, 550 (citing to Bingham, and its affirmance 
by the Federal Circuit that a final denial on one theory is a 
final denial on all theories.)  

In summary, the Veteran did not have the requisite service in 
the Republic of Vietnam to establish entitlement to service 
connection for prostate cancer on a presumptive basis.  The 
RO erroneously applied 38 C.F.R. § 3.313 and failed to 
properly apply 38 C.F.R. § 3.307(a)(6) in the adjudication of 
the claim.  Further, such errors were clear and unmistakable 
in that they led to the wrongful grant of service connection 
for adenocarcinoma of the prostate with urinary incontinence.  
Absent the error of basing service connection strictly on 
service offshore of Vietnam, the Veteran would not have been 
granted service connection.  The impact of the error is 
undebatable.  Severance of service connection was proper.  

The Veteran was granted entitlement to SMC for loss of use of 
a creative organ as secondary to residuals of his 
adenocarcinoma of the prostate with urinary incontinence.  
There is no separate basis in the record to establish 
entitlement to the SMC benefit.  The Veteran is not service-
connected for any other disability.  In light of the 
propriety of the severance of service connection for 
adenocarcinoma of the prostate with urinary incontinence, 
there remains no basis to allow for the payment of SMC for 
the loss of use of a creative organ based on that service-
connected disability.  Severance of the benefit of SMC for 
loss of use of a creative organ was proper.


III. Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The pertinent regulatory provisions for establishing service 
connection for certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service are essentially unchanged since 1998.  See 38 C.F.R. 
§ 3.307(a)(6) (2008); see also 38 C.F.R. § 3.309(e) (2008).  
The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include 
respiratory cancers.  In general, for service connection to 
be granted for one of these diseases, it must be manifested 
to a degree of 10 percent or more at any time after service.  
See 38 C.F.R. § 3.307(a)(6)(ii) (2008).  A veteran who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary.  
Id.

The Veteran alleges that his squamous cell carcinoma of the 
left lung, occluding the left upper lobe and lingular orifice 
was the direct result of exposure to herbicides in service.  
He also openly admits that he had service offshore of Vietnam 
and did not go ashore or to the inland waters.  He contends 
that 38 C.F.R. § 3.313 (2008) applies to his claim and that a 
proper reading of the regulation requires that he be granted 
service connection on a presumptive basis.

The evidence of record clearly establishes that the Veteran 
had lung cancer that required the removal of his left lung in 
2001.  The lung cancer is a disease eligible for presumptive 
service connection based on herbicide exposure.  The evidence 
of record, both by way of the Veteran's military records and 
his own admissions, clearly establishes that he was never in 
Vietnam, as required by 38 C.F.R. § 3.307(a)(6) in order to 
be afforded the presumption of exposure and be entitled to 
service connection on a presumptive basis.  Absent proof of 
the Veteran's service in the Republic of Vietnam, he cannot 
be granted service connection on a presumptive basis.  See 
Haas, 525 F.3d at 1195 (Federal Circuit upheld VA's 
interpretation of the regulation that required an actual 
presence in Vietnam).  

The Veteran's argument for the application of 38 C.F.R. 
§ 3.313 is unavailing.  The regulation does not apply to his 
claim.  He is not claiming service connection for non-
Hodgkin's lymphoma.  As noted previously, the regulation does 
not apply in the context of considering service connection of 
other diseases on a presumptive basis.  Accordingly, the 
regulation cannot be considered in this case.

As with the Veteran's claim involving prostate cancer, the 
current claim has been based solely on his contention that 
his service offshore of Vietnam caused him to be exposed to 
herbicides.  Thus, he should be entitled to service 
connection on a presumptive basis.  The Veteran has not put 
forth any contentions to support a grant of service 
connection on a direct basis.

In that regard, his STRs are negative for any type of chronic 
lung disorder.  The first evidence of record of lung cancer 
is dated in 2001, many years after service so that the 
presumptive period of a malignant tumor within a year after 
service is not for application.  

The VA examination report of May 2003 noted a history of 
smoking for 46 years and the diagnosis of, and treatment for 
squamous cell carcinoma in May 2001.  The examiner also noted 
that the Veteran was previously granted service connection 
for prostate cancer based on exposure to Agent Orange.  This 
was the status of the Veteran's prostate cancer issue as of 
the date of the examination.  The examiner opined that it was 
at least as likely as not that the Veteran's lung cancer was 
caused by a combination of heavy cigarette smoking and 
possibly aggravated by Agent Orange exposure in Vietnam.  The 
examiner did not relate the Veteran's lung cancer to any 
incident of service outside of the Veteran's alleged 
herbicide exposure.

There is no competent evidence of record to link the 
Veteran's lung cancer to his service.  As noted, his STRs do 
not demonstrate evidence of the disease.  The disease was 
first manifest more than 20 years after service.  None of the 
private medical records provided by the Veteran link his lung 
cancer to service.  The VA examiner also did not link it to 
service.  At most he thought the cancer may have been 
aggravated by exposure to Agent Orange; an exposure that is 
not conceded, nor established.  

The Board notes that the Veteran is competent to provide lay 
evidence of symptoms and, in some instances, lay evidence 
that can establish a diagnosis where he is competent to 
identify the medical condition.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, in this case, the 
Veteran is not competent to establish that he had lung cancer 
in service, symptoms of the disease within one year after 
service, or that his lung disease is related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent evidence to establish a link with service, 
entitlement to service connection for squamous cell carcinoma 
of the left lung, occluding the left upper lobe and lingular 
orifice, on a direct basis, is denied.

Esophageal Reflux

In addition to the requirements to establish service 
connection, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Further, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The regulation addressing service connection for disabilities 
on a secondary basis, 38 C.F.R. § 3.310, was amended in 
September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 
2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the United States 
Court of Appeals for Veterans Claims (Court), to include 
Allen.  See 38 C.F.R. § 3.310(b) (2008).  However, given the 
disposition of this issue, the change in regulation is of no 
consequence.  

The Veteran's STRs are negative for any evidence of treatment 
for esophageal reflux.  There is no evidence of record to 
show the presence of the disorder prior to the Veteran's lung 
surgery in 2001.  The medical evidence of record, to include 
the private records and VA examination reports, establish the 
esophageal reflux as secondary to surgery to remove left lung 
and the compensatory hyperinflation of the right lung.  

Secondary service connection presupposes the existence of an 
established service-connected disability.  In this case, the 
Veteran is not service-connected for his squamous cell 
carcinoma of the left lung, occluding the left upper lobe and 
lingular orifice.  Moreover he has no other service-connected 
disability.  Thus, there can be no secondary service 
connection for any condition allegedly due to a service-
connected disability.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for squamous cell carcinoma of the left 
lung, occluding the left upper lobe and lingular orifice, on 
either a direct or presumptive basis, or esophageal reflux on 
a secondary basis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2008)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2008), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the Veteran's claim was received in 
April 2003.  The RO initially wrote to the Veteran that same 
month.  The RO advised him of the evidence required to 
substantiate his claim for service connection.  The Veteran 
was advised to submit evidence showing that he had the 
claimed disorder and the earliest date of manifestation.  He 
was given specific examples of the types of information that 
would help to substantiate his claim.  He was further advised 
to submit evidence showing that he had service in the 
Republic of Vietnam.  He was specifically informed that 
service offshore could be considered if he had duty or 
visitation within Vietnam.  He was further informed that, if 
he did not have service in Vietnam but still wanted to claim 
herbicide exposure, he needed to submit evidence to show how 
and when he was exposed.  The letter also advised the Veteran 
of the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  

The Veteran did not respond to the letter.  The RO wrote to 
the Veteran again in May 2003.  The Veteran was advised as to 
how substantiate his claim based on his alleged herbicide 
exposure.  He was specifically asked to present evidence of 
his service in Vietnam.  He was again informed that if he 
served on a ship offshore he had to have disembarked in 
Vietnam.  

The Veteran responded to the letter in June 2003.  He 
referenced his earlier grant of service connection based on 
his service offshore of Vietnam.  He stated his belief that 
such service was sufficient to establish his entitlement to 
service connection.

Based on additional development of the Veteran's STRs and 
personnel records, the RO proposed to sever service 
connection for adenocarcinoma of the prostate with urinary 
incontinence and to sever entitlement to SMC for loss of use 
of a creative organ in November 2003.  As discussed in depth, 
supra, the Veteran was provided with the appropriate notice 
of the proposed and final actions in regard to severance.

The Veteran submitted a statement in December 2003 wherein he 
argued that 38 C.F.R. § 3.313 was sufficient to establish his 
entitlement to service connection.  

The Veteran's claim for service connection was denied in July 
2004.  He submitted his NOD in October 2004.  He again 
presented his argument that 38 C.F.R. § 3.313 applied in his 
case and that he was entitled to service connection.  He also 
contended that the same regulation argued against the 
severance of any benefits.

The DRO issued a separate rating decision that re-adjudicated 
the Veteran's claim in December 2004.  A SOC was issued in 
January 2005.  The Veteran perfected his appeal in February 
2005.  He restated the same arguments regarding the 
application of the regulations to his case.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  A reasonable 
person would have known that they had to provide evidence of 
service in Vietnam in order to obtain the benefit of a 
presumption of service connection.  Further, a reasonable 
person would have known of the evidence required to establish 
service connection on a direct basis.   

In addition, the Veteran had actual knowledge of what was 
required to substantiate his claim for service connection.  
He responded to the RO's letters with his argument that 
38 C.F.R. § 3.313 supported his claim.  He admitted his 
service was limited to that offshore of Vietnam but still 
felt his interpretation of the regulations supported his 
claim.

The Veteran was not provided the notice as addressed by the 
Court in Dingess.  Further, he was not provided notice of the 
requirements to substantiate a claim for service connection 
on a secondary basis.  As the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Further, as the Veteran is not service 
connected for any disability, the failure to provide him 
notice regarding secondary service connection is also moot.  
The Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the RO's notice letters in his case, as 
well as other correspondence, he has submitted statements and 
evidence in support of his claim and testified in that 
regard.  See Sanders, 487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  His STRs and personnel 
records were obtained and reviewed.  He submitted private 
records in support of his claim.  He was afforded VA 
examinations.  The Veteran did not elect to have a hearing in 
his case.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.
















ORDER

Severance of service connection for adenocarcinoma of the 
prostate with urinary incontinence was proper and the appeal 
is denied.

Severance of entitlement to SMC for loss of use of a creative 
organ was proper and the appeal is denied.

Entitlement to service connection for squamous cell carcinoma 
of the left lung, occluding the left upper lobe and lingular 
orifice, to include as to due to herbicide exposure, is 
denied. 

Entitlement to service connection for esophageal reflux, as 
secondary to squamous cell carcinoma of the left lung, 
occluding the left upper lobe and lingular orifice, is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


